


110 HR 2042 IH: To amend the Natural Gas Act to modify a provision

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2042
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2007
			Mr. Ruppersberger
			 (for himself, Mr. Cummings,
			 Mr. Sarbanes, and
			 Mr. Kennedy) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Natural Gas Act to modify a provision
		  relating to the siting, construction, expansion, and operation of liquefied
		  natural gas terminals, and for other purposes.
	
	
		1.Siting, construction,
			 expansion, and operation of LNG terminalsSection 3(e)(1) of the Natural Gas Act (15
			 U.S.C. 717b(e)(1)) is amended—
			(1)by striking
			 (e)(1) The and all that follows through the end of the first
			 sentence and inserting the following:
				
					(e)Siting,
				Construction, Expansion, and Operation of LNG Terminals
						(1)Authority
							(A)In
				generalSubject to subparagraph (B), the Commission shall approve
				or deny an application for the siting, construction, expansion, or operation of
				an LNG terminal.
							(B)State
				concurrence requiredThe Commission shall not approve or deny an
				application under subparagraph (A) without the express concurrence of each
				State affected by the application.
							;
				and
			(2)in
			 the second sentence, by striking Except and inserting the
			 following:
				
					(C)EffectExcept
					.
			2.RequirementThe Federal Energy Regulatory Commission
			 shall require an applicant for approval, by the Commission under the Natural
			 Gas Act, of the siting, construction, expansion, or operation of a liquefied
			 natural gas facility to identify each of their employees or agents that are
			 engaged, directly or indirectly, in activities to persuade communities of the
			 benefits of such approval. The Commission shall maintain a publicly available
			 database listing all such employees and agents.
		
